DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radial bearing extending into the central opening of the base plate found in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 6-11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 6 recites the limitation "the plate plane" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Since claims 7-9 further depend on claim 6, they are also rejected.  
Claim 8 recites the limitation "the edge face" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Since claim 9 further depend on claim 8, it is also rejected.
Regarding claims 8, 14, and 15, the phrase "preferably” or “in some cases” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Since claim 9 further depend on claim 8, it is also rejected.
Claim 9 recites the limitation "a manual ratchet" in line 4.  It is unclear if the applicant is actually intends to claim a ratchet as part of the invention or not.
Claim 10 recites the limitation "a ratchet member" in line 3.  It is unclear if the applicant is actually intends to claim a ratchet as part of the invention or not. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hermaphroditic” in claim 11 has been interpreted to mean the meshing of two parts together by the examiner, while the accepted meaning is having both male and female parts. The term is indefinite because the specification does not clearly redefine the term.
  Claim 15 recites the limitation "the underside of the base plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US 4015661) in view of Helm (US 1357707).
Regarding Claim 1, Christensen discloses or teaches a manual drive (Col. 3, lines 62-68 and Col. 4, lines 1-12), said rotary table comprising a base plate (Fig.2, item 16) having a base plate-side transmission device (Fig.1, item 76), and also comprising a bearing plate (Fig.1, item 50), mounted rotatably on the base plate and having a bearing plate-side transmission device (Fig. 1, item 51), which is configured to rotate the bearing plate relative to the base plate by means of a drive (Fig. 1, item 74).
Fig. 2, items 18 and 18a).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the plates in Christensen to be in multiple pieces as in Helm, because having the base and bearing plates in two pieces allows the user to position the device around a drill string without decoupling.
Regarding Claim 2, Christensen does not explicitly state or show a locking means.  However, Helm teaches a locking means for the two separate plate segments (Fig. 1, item 13).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the rotary tool in Christensen with a locking means as in Helm, because having a lock for the two separate plate segments ensures the rotary tool remains together while in use and does not separate under applied force.
Regarding Claim 3, Christensen discloses or teaches a central round opening (Fig. 1, item 20 hole goes through the entire tool).
Christensen does not explicitly state or show that the base plate is a cylindrical plate.  However, Helm teaches that the base plate is cylindrical (Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the base plate in Christensen to be cylindrical as in Helm, because having the base plate be cylindrical allows the user to fit the device in hard to maneuver areas around and safe space.
Regarding Claim 4, Christensen discloses or teaches a bearing plate that is cylindrical (Fig. 1, item 50) with a central opening (Fig. 1, item 20 hole goes through the entire tool).
Regarding Claim 5, Christensen discloses or teaches a radial bearing (Fig. 6, item 64).
Regarding Claim 12, Christensen discloses or teaches a two-part cover plate (Fig. 2, items 2 and 2a, Col. 3, lines 19-25) having a central opening (Fig. 1, item 20 hole goes through the entire tool).
Regarding Claim 15, Christensen discloses or teaches a plurality of feet (Fig. 2, item 14).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen in view of Helm as applied to claim 1, in further view of Brinkmann (US 2718440).
Regarding Claim 6, Christensen as modified by Helm does not explicitly state or show a bearing cage with a plurality of bearing rollers.  However, Brinkmann teaches a bearing cage (Fig. 1) with a plurality of bearing rollers (Fig. 1, item 4).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the rotary tool in Christensen as modified by Helm with a bearing cage with a plurality of bearing rollers as in Brinkmann, because having a bearing cage with a plurality of bearing rollers helps reduce friction while the tool is rotating which is old and well known in the art.
Regarding Claim 7, Christensen as modified by Helm does not explicitly state or show a plurality of radially extending rows of through openings arranged one behind the Fig. 1, item 3, each slot separated by the spacer item 6 which creates a row for the individual rollers, Col. 2, line 45-72).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the rotary tool in Christensen as modified by Helm with a plurality of radially extending rows of through openings arranged one behind the other and spaced from one another, in which the bearing rollers are respectively mounted as in Brinkmann, because having a plurality of radially extending rows of through openings arranged one behind the other and spaced from one another, in which the bearing rollers are respectively mounted helps reduce friction while the tool is rotating while reducing the centrifugal force acting upon the rollers (Col. 1, lines 19-29).
Regarding Claim 8, Christensen discloses or teaches an edge face (Fig. 2, the edge of item 50).
Christensen as modified by Helm does not explicitly state or show a bearing rollers arranged one behind the other in a row and mounted on a shaft installed in a radial direction.  However, Brinkmann teaches a bearing rollers arranged one behind the other in a row (Fig. 1, item 4) and mounted on a shaft installed in a radial direction (Fig. 1, item 5, Col. 2, lines 45-72).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the rotary tool in Christensen as modified by Helm with a bearing rollers arranged one behind the other in a row and mounted on a shaft installed in a radial direction as in Brinkmann, because having a Col. 1, lines 19-29).
Allowable Subject Matter
Claims 9, 10, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cassidy et al. (US 2015/0283660) Fig. 6, item 130 teaches a lock.  Palladino (US 8397648) Fig. 3, item 26 teaches a lock.  Kobs et al. (US 2008/0264755) Fig. 5, item 400 teaches a radial bearing.  McGonagle et al. (US 2017/0121146) Fig. 12 & 15, teaches a bearing cage.  Merrick (US 2003/0047332) Fig. 3, item 52, teaches feet.  Eichhammer et al. (US 2014/0306391) Fig. 1 & 5, teaches cylindrical feet.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY B BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        04/12/2021



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723